Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A filing date of 11/10/2020 is acknowledged.
Claims 1 – 22 are pending.

Claim Objections
Claims 3, 6, 14, and 17 are objected to because of the following informalities:  
Claim 3
	Line 1; insert --the-- before “declarative statements”.
Claim 6
	Last line; insert --the-- before “AB testing”.
Claim 14
	Lines 1 & 2; insert --the-- before “declarative statements”.
Claim 17
	Last line; insert --the-- before “AB testing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 8, 10 – 14, 16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2021/0209004 A1; hereinafter Chen) in view of Dettinger et al. (Pub. No. US 2007/0027845 A1; hereinafter Dettinger.)

Claim 1
Chen teaches a method for managing features for a search system using [ metadata (Chen; [0094] With reference now to FIG. 10, a flowchart illustrating a process for functional verification of a new database feature is shown in accordance with an illustrative embodiment…; Figs. 9A & 9B and associated texts), the method comprising: 
receiving search metadata [statements identifying at least one search feature to be enabled across a plurality of components of the search system (Chen; Fig. 10, [0094 – 0096] …The computer identifies real SQL queries in the database that are similar to the evolved set of sample SQL query seeds (step 1004). The computer injects a new feature to be implemented in the database into the real SQL queries (search statement) that are similar to the evolved set of sample SQL query seeds (step 1006)… (see picture below); Fig. 2, [0037] New feature 224 represents an identifier or name of the new feature to be implemented in database 220. New feature 224 may be, for example, SQL PERCENTILE_CONT (metadata), which is an analytic function (component) that calculates a percentile based on a continuous distribution of column values in a table. However, new feature 224 may represent any type of SQL feature that can be implemented in database 22.  Figs. 9A & 9B and associated texts); 

    PNG
    media_image1.png
    827
    928
    media_image1.png
    Greyscale

performing functional verification of the at least one search feature (Chen; Fig. 10, [0094 – 0096] …The computer runs each of the real SQL queries injected with the new feature in a test environment using each of the multiple runtime access paths corresponding to a real SQL query injected with the new feature for functional verification of the new feature (step 1010)…; Figs. 9A & 9B and associated texts); 
testing the at least one search feature (Chen; Fig. 10, [0094 – 0096] …The computer runs each of the real SQL queries injected with the new feature in a test environment using each of the multiple runtime access paths corresponding to a real SQL query injected with the new feature for functional verification of the new feature (step 1010)…; Figs. 9A & 9B and associated texts); and 
enabling the at least one search feature in at least one of the plurality of components of the search system in response to positive functional verification and positive testing (Chen; Fig. 10, [0094 – 0096] …The computer runs each of the real SQL queries injected with the new feature in a test environment using each of the multiple runtime access paths corresponding to a real SQL query injected with the new feature for functional verification of the new feature (step 1010)…; Figs. 9A & 9B, [0090 – 0093] …The computer adds the new feature to the selected real SQL query to form a modified real SQL query (step 918)… The computer runs the modified real SQL query containing the new feature in a virtual test environment using the selected access path as a functional verification testcase (step 924)… the computer outputs a set of valid SQL queries for the new feature of the customer's database based on valid functional verification testcases (step 936)…; [0055] Before a new feature is deployed in a cloud database, a lot of new testcases (i.e., SQL queries) need to be run for quality assurance even though quite a number of software defects would be exposed in a customer environment at an initial stage of software delivery…) 
verification test passes [Wingdings font/0xE0] the new feature executes as expected [Wingdings font/0xE0] the new feature is implemented (enabled) in the database system.
But, Chen does not explicitly teach search metadata including declarative statements.
However, Dettinger teaches search metadata including declarative statements (Dettinger; Fig. 2, [0037] In one embodiment, the queries (referred to herein as "abstract queries") issued by the application 240 are composed using the abstract model interface 290…By way of example, the abstract query 260 is translated by a runtime component 294 into a concrete (i.e., executable) query which is executed against the data 232 of the database 230 to determine a valid result set 234 for the abstract query 260…; [0051] An illustrative abstract query corresponding to the abstract query 260 shown in FIG. 4 is shown in Table II below. By way of illustration, the illustrative abstract query is defined using XML…)
Chen and Dettinger are in the same analogous art as they are in the same field of endeavor, composing query for accessing database system.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Dettinger teachings into Chen invention to allow Chen to format queries in declarative format (e.g., XML), as suggested by Dettinger ([0051]), as the declarative format is platform independent and programming language independent.

Claim 2
Chen also teaches defining or updating the search metadata to include at least one change to the search metadata in a form of the declarative statements defining an update of the at least one search feature or a introducing the at least one search feature (Chen; Fig. 2, [0037] New feature 224 represents an identifier or name of the new feature to be implemented in database 220. New feature 224 may be, for example, SQL PERCENTILE_CONT (metadata, change), which is an analytic function (component) that calculates a percentile based on a continuous distribution of column values in a table. However, new feature 224 may represent any type of SQL feature that can be implemented in database 22.  See Fig. 7)

Claim 3
Dettinger teaches declarative statements define criteria and logic for determining an output of the at least one search feature (Dettinger; [0051 – 0052] …By way of illustration, the illustrative abstract query is defined using XML…Illustratively, the abstract query shown in Table II includes a selection specification (lines 004-008) containing selection criteria and a results specification (lines 009-013). In one embodiment, a selection criterion consists of a field name (for a logical field), a comparison operator (=, >, <, etc) and a value expression (what is the field being compared to). In one embodiment, result specification is a list of abstract fields that are to be returned as a result of query execution…; See picture below) Motivation for incorporating Dettinger into Chen is the same as motivation in claim 2.

    PNG
    media_image2.png
    445
    661
    media_image2.png
    Greyscale

Claim 5
Dettinger teaches testing the at least one search feature on a limited data set or testing data set to identify failures prior to implementation on live data (Dettinger; [0096] As can further be seen from line 002 of Table VII, the exemplary concrete SQL query is executed against the database table "Tests"…An exemplary database table "Tests" is shown in Table VIII below. The database table "Tests" illustrates an example of the data 232 in the database 230 of FIG. 2…) Motivation for incorporating Dettinger into Chen is the same as motivation in claim 2.

Claim 8
Chen also teaches generating and ranking suggestions by a suggestions function in the search system according to the search metadata (Chen; Fig. 2, [0037 – 0041] … Sample SQL query seeds 226 represent a plurality of simple, basic, or common SQL queries that contain new feature 224… Keyword-keyword matrix 230 shows the keyword to keyword relationship between different query keywords corresponding to database 220. In other words, keyword-keyword matrix 230 indicates the frequency of how often certain query keywords are used together in database 220… Keyword-access path matrix 234 shows the keyword to access path relationship between different query keywords and access paths in database 220. In other words, keyword-access path matrix 234 indicates the frequency of how often certain query keywords and access paths are used together in database 220.
SQL functional verification testcase manager 218 utilizes matrixes 228 to generate weights (ranking utilized to suggest keywords for search) corresponding to different relationships between query keywords and access paths. For example, SQL functional verification testcase manager 218 may generate a higher weight to a relationship that has a high frequency of occurrence and a lesser weight to a relationship that has as low frequency of occurrence as indicated in matrixes 228…)

Claim 10
Chen also teaches generating a structured database query with a format defined by the search metadata (Chen; Fig. 2, [0043] … After locating real SQL queries that are similar to evolved sample SQL queries 244, SQL functional verification testcase manager 218 modifies the located real SQL queries by adding new feature 224 to form modified real SQL queries 246…)

Claim 11
Dettinger teaches organizing search results based on the search metadata (Dettinger; [0026] When the given query is executed against the underlying database(s), data records which satisfy at least one query condition of the plurality of query conditions are identified… The valid result set is then returned to the requesting entity.) Motivation for incorporating Dettinger into Chen is the same as motivation in claim 2.

Claim 12
This is a non-transitory machine-readable storage medium version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Chen also teaches a non-transitory machine-readable storage medium that provides instructions () and a search system and a processor (Chen; Fig. 2, [0032] … data processing system 200 includes communications fabric 202, which provides communications between processor unit 204, memory 206, persistent storage 208…)

Claim 13
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 21
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claim 22
This limitation is already discussed in claim 11; therefore, it is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dettinger, as applied to claims 1 and 12 above, and further in view of Eltabakh et al. (Pub. No. US 2021/0382920 A1; hereinafter Eltabakh.)

Claim 4
Chen and Dettinger do not explicitly teach analyze semantics and syntax of the search metadata to confirm accuracy and ability of the search system to execute the search metadata.
However, Eltabakh teaches analyze semantics and syntax of the search metadata to confirm accuracy and ability of the search system to execute the search metadata (Eltabakh; [0034] FIG. 2 illustrates the steps or functions performed by the RDBMS 106 when processing a query 114, which typically comprises one or more data manipulation language (DML) statements, such as an SQL query. An interpreter 200 interprets the query 114, a syntax checker 202 checks the query 114 for proper syntax, a semantic checker 204 evaluates the query 114 semantically, and consults a data dictionary 206 to ensure that all of the objects specified in the query 114 actually exist and that the user has the authority to perform the query 114. Finally, an optimizer 208 selects one or more query execution plans 116 for the query based on cost profiles, in order to execute an optimal query execution plan 116 for the query.)
Chen, Dettinger, and Eltabakh are in the same analogous art as they are in the same field of endeavor, processing SQL query.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Eltakbakh teachings into Chen/Dettinger invention to allow Chen to analyze and evaluate the query semantically to ensure that all elements in the query exist as suggested by Eltabakh ([0034].)

Claim 15
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dettinger, as applied to claims 1 and 12 above, and further in view of Wang et al. (Pub. No. US 2015/0161139 A1; hereinafter Wang.)

Claim 6
Chen teaches discarding changes to the search metadata in response to a failure oftesting (Chen; Figs. 9A & 9B, [0090 – 0093] …The computer adds the new feature to the selected real SQL query to form a modified real SQL query (step 918)… The computer runs the modified real SQL query containing the new feature in a virtual test environment using the selected access path as a functional verification testcase (step 924)… the computer outputs a set of valid SQL queries for the new feature of the customer's database based on valid functional verification testcases (step 936)…; [0055] Before a new feature is deployed in a cloud database, a lot of new testcases (i.e., SQL queries) need to be run for quality assurance even though quite a number of software defects would be exposed in a customer environment at an initial stage of software delivery…)  test passes [Wingdings font/0xE0] valid query.  Otherwise, invalid query; therefore, the query is discarded.
But, Chen and Dettinger do not explicitly teach partially enabling the search metadata for AB testing using live data; and discarding changes to the search metadata in response to a failure of AB testing.
However, Wang teaches 
partially enabling the search metadata for AB testing using live data (Wang; [0038] The search request includes the query word Q. The search request (search metadata is enabled to execute the search) is to, according to the query word, search one or more data objects corresponding to the query word and desired by the current user. [0117] The score S 408 is the final ranking score, and f1, f2,… fn@VN3041975cvl68 are feature values of the data objects corresponding to the query word Q on different dimensions (features) (search with new feature)… Weights α1, α2, …αn corresponding to the features may be preset or obtained according to practical conditions of the query word Q, the search platform, etc., such as an on-line A/B test. The features or dimensions may be preset through the search platform according to requirements and have corresponding feature values (such as probabilities of attribute values on the specified attribute); and 
discarding changes to the search metadata in response to a failure of AB testing (Wang; [0038] The search request includes the query word Q. The search request (search metadata is enabled to execute the search) is to, according to the query word, search one or more data objects corresponding to the query word and desired by the current user. [0117] The score S 408 is the final ranking score, and f1, f2,… fn are feature values of the data objects corresponding to the query word Q on different dimensions (features) (search with new feature)… Weights α1, α2, …αn corresponding to the features may be preset or obtained according to practical conditions of the query word Q, the search platform, etc., such as an on-line A/B test. The features or dimensions may be preset through the search platform according to requirements and have corresponding feature values (such as probabilities of attribute values on the specified attribute.)  Test fails [Wingdings font/0xE0] discard the query.
Chen, Dettinger, and Wang are in the same analogous art as they are in the same field of endeavor, processing SQL query.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Wang teachings into Chen/Dettinger invention to allow Chen to perform A/B testing on query, as suggested by Wang ([0117]), as the A/B testing helps avoiding unnecessary risks by targeting resources for maximum effect and efficiency.

Claim 7
Chen teaches fully enabling the search metadata in response totesting success (Chen; Figs. 9A & 9B, [0090 – 0093] …The computer adds the new feature to the selected real SQL query to form a modified real SQL query (step 918)… The computer runs the modified real SQL query containing the new feature in a virtual test environment using the selected access path as a functional verification testcase (step 924)… the computer outputs a set of valid SQL queries for the new feature of the customer's database based on valid functional verification testcases (step 936)…; [0055] Before a new feature is deployed in a cloud database, a lot of new testcases (i.e., SQL queries) need to be run for quality assurance even though quite a number of software defects would be exposed in a customer environment at an initial stage of software delivery…)  test passes [Wingdings font/0xE0] valid query [Wingdings font/0xE0] the new feature is valid and implemented.
But, Chen and Dettinger do not explicitly teach AB testing.
However, Wang teaches AB testing (Wang; [0038] The search request includes the query word Q. The search request (search metadata is enabled to execute the search) is to, according to the query word, search one or more data objects corresponding to the query word and desired by the current user. [0117] The score S 408 is the final ranking score, and f1, f2,… fn are feature values of the data objects corresponding to the query word Q on different dimensions (features) (search with new feature)… Weights α1, α2, …αn corresponding to the features may be preset or obtained according to practical conditions of the query word Q, the search platform, etc., such as an on-line A/B test. The features or dimensions may be preset through the search platform according to requirements and have corresponding feature values (such as probabilities of attribute values on the specified attribute.) 
Chen, Dettinger, and Wang are in the same analogous art as they are in the same field of endeavor, processing SQL query.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Wang teachings into Chen/Dettinger invention to allow Chen to perform A/B testing on query, as suggested by Wang ([0117]), as the A/B testing helps avoiding unnecessary risks by targeting resources for maximum effect and efficiency.

Claim 17
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dettinger, as applied to claims 1 and 12 above, and further in view of Giddings et al. (Pub. No. US 2021/0173874 A1; hereinafter Giddings.)

Claim 9
Chen and Dettinger do not explicitly teach selecting a model for named entity recognition (NER) in tagging as defined by the search metadata.
However, Giddings teaches selecting a model for named entity recognition (NER) in tagging as defined by the search metadata (Giddings; [0020] Query context associated the search queries… The entity context as disclosed herein may include category, top URLs, top queries, alias, entity description, query context, named-entity recognition (NER) type…; [0058] With respect to the similarity analysis performed at block 212, the feature analysis module 102 may utilize NER to compare the type (LOC, ORG, PER, OTHER) of the query 108 and the entity name)
Chen, Dettinger, and Giddings are in the same analogous art as they are in the same field of endeavor, processing query.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Giddings teachings into Chen/Dettinger invention to allow Chen to also specify named entity recognition (NER) to identify key element(s) in query, as suggested by Giddings ([0058].)

Claim 20
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/Thuy Dao/Primary Examiner, Art Unit 2192